DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 08/15/2022.
Claims 7, 9, and 10 have been canceled. 
Claims 1, 8, and 20 have been amended. 
Claims 1-6, 8, and 11-22 are currently pending. 
Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant’s Response filed 08/15/2022, with respect to the 35 U.S.C. 103 rejections and claim objections have been fully considered and they are persuasive. The 35 U.S.C. 103 rejections and claim objections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claim 1 and its dependents, the prior art does not appear to teach, in the context of the systems and methods recited for linked asset travel monitoring, that the determination that the first asset tracking device and second asset tracking device are traveling together comprises detecting a unique identifier linked to the second asset by capturing an image using and image capturing device connected with the first asset tracking device and recognizing the unique identifier within the image wherein the image-capturing device is connected to the first asset tracking device via an input/output expander. Such a combination of elements, in the context of the systems and methods recited for linked asset travel monitoring, is not taught or suggested by the prior art. 
Regarding the novelty/non-obviousness of claim 20,, the prior art does not appear to teach, in the context of the systems and methods recited for linked asset travel monitoring, that, in response to a determination that the two devices are no longer traveling together, the second device may be caused to exit from a low power mode where it resumes gathering data of a first type at a regular rate, wherein the data is sending to a management system and the second asset status information is then inferred from the data gathered at the regular rate. Such a combination of elements, in the context of the systems and methods recited for linked asset travel monitoring, is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 José Santa, Miguel A. Zamora-Izquierdo, Antonio J. Jara, Antonio F. Gómez-Skarmeta, Telematic platform for integral management of agricultural/perishable goods in terrestrial logistics, Computers and Electronics in Agriculture, Volume 80, 2012, Pages 31-40; hereinafter “Santa”
 Santa generally teaches the linking of on-board units (first tracking devices) with trailers (second asset tracking devices) so that goods may be tracked in a shipment system, but is silent as to the specific recited combination of elements outlined in the statement of reasons for allowance section above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628